Title: To Thomas Jefferson from Thomas Paine, 12 January 1803
From: Paine, Thomas
To: Jefferson, Thomas


          
            Jany. 12 1803
          
          I will be obliged to you to send back the Models, as I am packing up to set off for Philadelphia and NYork. My intention in bringing them here in preference to sending them from Baltimore to Philadelphia, was, to have some Conversation with you on those Matters and others I have not informed you of. But you have not only shewn no disposition towards it, but have, in some measure, by a sort of shyness, as if you stood in fear of federal observation, precluded it. I am not the only one, who makes observations of this kind.
          
            Thomas Paine
          
        